Title: To George Washington from William Deakins, Jr., 3 September 1795
From: Deakins, William Jr.
To: Washington, George


          
            Sir
            Geo. Town [D.C.] Septr 3d 1795
          
          I am very uneasy respecting the funds of the City, The Commissioners by this days post will inform you their Situation. If M. & N. do not come forward with their payments Very soon the public Works will be at a Stand.
          The late Violent Clamour by a part of the Citizens of the U.S. against the late treaty must have Caused you some uneasy Moments, as you have the Welfare of your Country so much at heart—this Induces me to take the Liberty & I hope it will not be thought Improper, tho from a private Individual, to Inform you that the Inhabitants of this Town & Country, a Very few excepted, are in favor of the Treaty, & will give it their Warm Support when fully ratified: those Men who have given Opposition to our happy Government are Generally Opposed to the treaty, & take due pains to poison the Minds of our peaceable—& uninform’d Citizens ⟨th⟩at such Conduct will soon I expect recoil on themselves, give the Great body of the people time & they will think Right, & the present Violent Opposer’s to the treaty must Sink and loose the Confidence of all good Citizens. I am with the highest Esteem & Respect Dear Sir, Your Obt Servt
          
            Will. Deakins Junr
          
         